DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-11 and 18-20 in the reply filed on 25 AUGUST 2021 is acknowledged.  The traversal is on the ground(s) that the groups are not unduly burdensome.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification.  In addition, the method does not require all of the particulars of the apparatus as the method can be performed with another materially different product, such as a cartridge, cassette or lab-on-a- chip device or even a manifold with a plurality of subassemblies.  
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
In the election on 25 AUGUST 2021, Applicant has selected Group I for examination.  Group I consist of Claims 1-11 and 18-20.  Claims 12-17 are withdrawn from consideration. 
Current pending claims for consideration are Claims 1-11 and 18-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 24 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 22 JULY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first valve inlet port".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MULLER, US Patent 5,273,905, submitted on the Information Disclosure Statement on 24 APRIL 2020, US Patent Cite No. 1.
Applicant’s invention is drawn towards a device, an apparatus.
Regarding Claim 1, the reference MULLER discloses an apparatus, abstract, comprising: a fluidic circuit, Figure 20 and 21, Column 36 line 63-67, subassemblies 141.1; a bypass fluidic circuit, Figure 21A, conduit 267, Column 42 line 45-48; a first set of fluid wells, Figure 20 and 21, R1-R11, reservoir, Column 41 line 31-34; a second set of fluid wells, Figure 21, 116 in fluid circuitess141.2-141.11, reservoir in stations, Column 39 line 22-29, Column 43 line 8-12; a first valve having a first valve outlet, Figure 21A, valve 129 to conduit 143, Column 43 line 10-16, and a plurality of first well ports, Figure 21 ports to channels C1-C11, Column 47 line 44-50, the plurality of first well ports operatively associated with the first set of fluid wells, the first valve selectively fluidly connecting a first well of the first set of fluid wells to the first valve outlet when in a first position and selectively fluidly connecting a second well of the first set of fluid wells to the first valve outlet when in a second position; and a second valve having a second valve outlet, Figure 21, valve 142 to conduit 133.1, Column 38 line 4-12, a bypass selector channel, Figure 21A, conduit 267, Column 42 line 32-47, and a plurality of second well ports, Figure 21, Column 38 line 13-16, 35-42, conduit 133.2-133.11, the second valve outlet operatively associated with the fluidic circuit, the bypass selector channel operatively associated with the bypass fluidic circuit 
Additional Disclosures Included are: Claim 2: wherein the apparatus of claim 1 further comprising a common channel fluidly connecting the first valve outlet to the second valve, Figure 21A, conduit 143,Column 37 line 22-35.; Claim 3: wherein the apparatus of claim 1, wherein the second valve is rotatable between a plurality of positions, Figure 21, valve 142, 12-position valve, Column 37 line 22-30; Claim 4: wherein the apparatus of claim 1, wherein the second valve selectively fluidly connects the first valve outlet to the fluidic circuit when in a first valve position, Figure 21, valve 142, 12-position valve connects direct and indirectly channels 133.2-133.1 as well as reservoir 116 in assemblies 141.2-141.11.; Claim 5: wherein the apparatus of claim 1, wherein the second valve selectively fluidly connects a second well of the second set of fluid wells to the fluidic circuit when in a second well position, Figure 21, valve 142, 12-position valve connects direct and indirectly channels 133.2-133.1 as well as reservoir 116 in assemblies 141.2-141.11, Column 43 line 7-16.; Claim 6: wherein the apparatus of claim 1, wherein the first valve is rotatable between a plurality of positions, Figure 21A and 21, valve 129, 12 position valve 129, Column 32 line 1-13.; Claim 7: wherein the apparatus of claim 1 further comprising: an outlet channel fluidly connecting the bypass fluidic circuit and the fluidic circuit to a pump, Column 42 line 59-Column 43 line 3.; Claim 8: wherein the apparatus of claim 7, wherein the outlet channel is fluidly connected to a waste outlet, Figure 21, Column 42 line 59-Column 43 line 3.; Claim 9: wherein the apparatus of claim 8 further comprising: a valve array comprising one or more valves disposed along the outlet channel to selectively control flow between the bypass fluidic circuit, the fluidic circuit, the pump, and the waste outlet, Figure 21, valve 144.; Claim 10: wherein the Claim 11: wherein the apparatus of claim 1, wherein the fluid circuit comprises a fluidic device and a fluidic cache reservoir, Figure 21, reservoir 116 in assembly 141.1, the fluidic cache reservoir holding a second predetermined volume of fluid downstream from the fluidic device, Column 38 line 43-46.
Applicant’s invention is drawn towards a device, an apparatus. 
Regarding Claim 18, the reference MULLER discloses an apparatus, abstract, comprising: a fluidic circuit, Figure 20 and 21, Column 36 line 63-67, subassemblies 141.1, fluidly connected to a flow cell, Figure 21, reservoir 116; a bypass channel, Figure 21A, conduit 267, Column 42 line 45-48; a first fluid well, Figure 20 and 21, R1-R11, reservoir, Column 41 line 31-34; a second fluid well, Figure 20 and 21, R1-R11, reservoir, Column 41 line 31-34; a first valve comprising a first valve outlet port, Figure 21A, valve 129 to conduit 143, Column 43 line 10-16, and a plurality of first well ports, Figure 21 ports to channels C1-C11, Column 47 line 44-50, a first of the plurality of first well ports operatively associated with the first fluid well such that the first valve selectively permits flow from the first fluid well to the first valve outlet port, Figure 21; and a second valve, Figure 21, valve 142, comprising: a second valve outlet port fluidly connected to the fluidic circuit, Figure 21, valve 142 to conduit 133.1, Column 38 line 4-12, a bypass port fluidly connected to the bypass channel, Figure 21A, conduit 267, Column 42 line 32-47, a second valve inlet port, Figure 21, conduit 143, Column 37 line 30-35, fluidly connected to the first valve outlet port, Figure 21, valve 129 connected to valve V12, Column 31 line 20-27, a second fluid well port, Figure 21, conduit 133.2-133.11, Column 38 line 13-16, 35-42, fluidly connected to the second fluid well, Figure 20 and 21, R1-R11, reservoir, Column 41 line 31-34, and a second valve rotary body, Figure 
Additional Disclosures Included are: Claim 19: wherein the apparatus of claim 18, wherein the bypass port, the first valve inlet port, and the second fluid well port are arranged in a circumferential pattern, Figure 21, and the second valve rotary body comprises: a second valve selector channel fluidly connecting the second valve outlet port to one of the second valve inlet port or the second fluid well port, and a bypass selector channel fluidly connecting the second valve inlet port to the bypass port when the second valve rotary body is set at a bypass position, Figure 21.; and Claim 20: wherein the apparatus of claim 18, wherein the first valve comprises a first valve rotary body to rotate to a plurality of first valve positions such that the first valve selectively controls flow from a selected one of the plurality of first well ports to the first valve outlet port, Figure 21A and 21, valve 129, 12 position valve 129, Column 32 line 1-13; and wherein the first valve rotary body comprises a first valve selector channel fluidly connecting a selected one of the plurality of first well ports to the first valve outlet port, Figure 21A and 21, 12 position valve 129.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,813,568 B2 to POWELL discloses an apparatus comprising: a fluidic circuit, a bypass fluidic circuits, a plurality of wells and more than one rotary valve.  This is .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797